Spofford, J.
This is a second injunction sued out by this plaintiff to restrain the execution of a judgment against Thomas S. Ba/rham, upon lands in his possession derived from Ban'ham. See Fluker, administratrix v. Bobo, Sheriff, 11 Ann.
There are no grounds justifying a resort to the remedy of injunction pleaded in this case, which should not have been pleaded in the former suit. And it is inadmissible to hamper the execution of judgments by successive injunctions upon different grounds which might have been put at issue in one proceeding. Any other rule would open the door to endless litigation and delay. McMicken v. Morgan, 9 Ann., 208.
The mode of executing the judgment, so as to secure the respective rights of the parties upon the proceeds, has been provided for in the decree of the District Court, of which the plaintiff in question certainly has no reason to complain.
Judgment affirmed.